Fourth Court of Appeals
                                            San Antonio, Texas
                                                September 25, 2017

                                                No. 04-16-00701-CR

                                                 Matthew JOINER,
                                                     Appellant

                                                        v.

                                               The STATE of Texas,
                                                     Appellee

                         From the 186th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2014CR10594
                                Honorable Jefferson Moore, Judge Presiding

                                                      ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to October 23, 2017.

                                                                                       PER CURIAM




      ATTESTED TO:         __________________________________
                           KEITH E. HOTTLE,
                           Clerk of Court


cc:              Michael D. Robbins                             Nicholas A. LaHood
                 Appellate Public Defender's Office             District Attorney, Bexar County
                 101 W. Nueva, Suite 370                        300 Dolorosa, Suite 4025
                 Paul Elizondo Tower 1                          San Antonio, TX 78205
                 San Antonio, TX 78205